third party communication date of communication month dd yyyy cca_2015042310213454 id uilc number release date from sent thursday date am to cc bcc subject advice for your tao hi ------------------------- this relates to the tao issued in ------------------ thanks for your patience while i looked into this further and coordinated with the subject matter experts in counsel you have indicated that the irs agrees that the amended_return filed by the taxpayer reflects the correct_tax liability the amended_return reflects a refund of tax the penalties and interest were calculated based on the tax reported on the original return thus the penalties and interest that have been assessed are excessive as the taxpayer’s true tax_liability is much lower which would have resulted in lower penalties and interest sec_6404 authorizes the irs to abate the unpaid portion of an assessment that is excessive in amount while the statute specifies unpaid assessments counsel’s view is that sec_6404 is permissive and that the irs is not prohibited from abating the paid portion of assessments the timing of a claim for credit or refund has no effect on the irs’s authority to abate an assessment thus although the refund of tax reported on the amended_return is time- barred under sec_6511 the amended_return was not filed within years from the filing of the original return and the taxpayer full-paid the liability when he filed the original return the irs may still abate the penalties and interest that exceed the true amount of penalties and interest the taxpayer owes as a result of the payments of penalties and interest that the taxpayer has been making each month the taxpayer has overpaid the penalties and interest the amended_return should be treated as a claim_for_refund for the penalties and interest_paid in the two years prior to the date the amended_return was filed to the extent those amounts exceed what the taxpayer actually owed please share this e-mail with the irs to bring closure to this case the counsel subject matter experts in cc ---- have seen this e-mail and concur that the taxpayer is entitled to a refund of penalties and interest as described above thanks let me know if you have any further questions
